Citation Nr: 0417552	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-27 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a heart disorder, 
described as status post (SP) myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


REMAND

The veteran served on active duty from June 1963 to May 1967.  
He was also a member of the Louisiana Army National Guard 
from July 1980 to May 2000 and had periods of active duty for 
training (ACDUTRA) as well as periods of inactive duty 
training (INACDUTRA).

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO). 

The appellant had a myocardial infarction in January 1997 and 
he contends that he aggravated his heart disorder during a 
period of ACDUTRA with the Louisiana National Guard during 
the Summer of 1998 while he was deployed with his unit to 
Belize.  He asserts that the intense training and workload 
aggravated his heart disorder and made it worse.

The record includes private medical records from Russell 
Cummings, M.D., and Kurt D. Olinde, M.D., who treated him for 
his myocardial infarction and subsequently for coronary 
artery disease.  

The Board finds that the veteran's complete LARNG medical 
records from July 1980 to May 2000 should be obtained.  His 
ARNG component records should be requested, including both 
personnel and medical records.  In particular the medical 
records for 1998 and thereafter must be obtained.  Those 
records should be associated with the claims file, or the 
unavailability of such records should be verified in writing.  

Subsequently the veteran should be scheduled for an 
examination and a medical opinion should be obtained as to 
whether the veteran's heart disorder was aggravated during a 
period of ACDUTRA.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist.  On August 29, 2001, VA issued regulations 
implementing the provisions of VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC, for the following action:

1.  The RO should make another attempt to 
obtain complete service medical and 
personnel records for the veteran's 
service with the Louisiana Army National 
Guard.  In particular, the dates of any 
period or periods of ACDUTRA for 1998 any 
service medical records for 1998 and 
thereafter must be requested from the 
Adjutant General, Louisiana ANG, 
Department of the Army and Air Force, 
Jackson Barracks, New Orleans, Louisiana 
70146-0330.  All such records obtained 
must be associated with the claims file.

2.  After the foregoing development has 
been accomplished, the RO should schedule 
the veteran for an examination by a 
cardiologist.  The claims folder must be 
made available to the examiner for review 
in connection with the examination.  
After examining the veteran and reviewing 
the claims file, the examiner should 
specifically express an opinion as to the 
probability that the veteran's underlying 
coronary artery disease increased in 
severity as a result of any period of 
active duty for training that the veteran 
participated in after the January 1997 
myocardial infarction.  Specifically, is 
it at least as likely as not (a 50% or 
higher degree of probability) that the 
underlying coronary artery disease 
itself, as opposed to symptoms, increased 
in severity beyond the natural 
progression of the disorder during any of 
the veteran's periods of ACDUTRA after 
January 1997?  In formulating an opinion 
as to this matter, the examiner should 
discuss the results of the examination 
done in December 1998 which revealed that 
his level of physical 
activity/conditioning was "Level 1."

3.  The RO should then readjudicate the 
issue on appeal. If any claim remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

